Citation Nr: 1131005	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  09-38 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a perforated left eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION


Appellant (the Veteran) had active service from September 1957 to August 1959.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Nashville, Tennessee.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting in Nashville, Tennessee, in November 2011.  A transcript of the hearing is associated with the claims file.

In February 2011, the Board remanded this appeal for additional evidentiary development of a VA examination of the left ear drum and, if necessary, a medical nexus opinion.  That development was completed, with a VA examination conducted in March 2011, with findings of no current left ear drum disability that rendered unnecessary a medical nexus opinion.  The case has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, in February 2011, the Board also remanded claims for service connection for bilateral hearing loss and tinnitus, on appeal at that time.  Subsequently, in an April 2011 rating decision, service connection for bilateral hearing loss and tinnitus was granted by the RO; therefore, the appeal as to those issues is resolved.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  There is no current residual disability of a perforated left eardrum.


CONCLUSION OF LAW

The criteria for service connection for residuals of a perforated left eardrum have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board personal hearing, the Veteran explained that he had lost touch with his private physician who treated him after service, and he could not obtain those records.  The Veteran's account of injury during service was discussed in detail.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available post-service VA treatment records, and the Veteran's statements and personal hearing testimony.

The Veteran identified treatment from a Dr. Anthony Jackson in July 2008, and provided an appointment card, dated September 4, 2007.  The RO responded in September 2008 that it needed the address to request the records, and the Veteran did not respond.  Despite the fact that the Veteran had previously submitted the appointment card with Dr. Jackson's address on it, the Board finds that no further attempts are necessary to obtain these records.  It is clearly acknowledged that the Veteran has current hearing loss and tinnitus.  Regarding other residuals, a more recent examination has been conducted and it was determined that there are no other residuals of a punctured left eardrum, and the Veteran has not identified any current residuals.  As such, there is no reasonable possibility that records from 
Dr. Jackson would aid in substantiating the claim.  

The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), but the NPRC indicated that the records had likely been destroyed by fire and could not be located.  In these circumstances, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, the Veteran was afforded a VA examination in March 2011 to address the questions of current disability of the left ear drum and, if applicable, nexus to service.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses, including the finding of no current residuals of a perforated ear drum, and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran a VA examination in March 2011 to ascertain the nature and etiology of any left ear disability residual to perforated eardrum and, if necessary, medical nexus opinion.  The examiner listed the current ear disabilities and addressed the question of the presence of residuals of an injury to the left eardrum.  While the examiner noted that he could not resolve the question of etiology without resort to speculation, because he found no current disability other than hearing loss and tinnitus, the question of nexus of current disability to service was not necessary, and did not need to be answered.  

Service Connection for Residuals of Perforated Left Eardrum

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that the Veteran did not serve during a period of war, and there is no contention that the Veteran engaged in combat with the enemy, or that his claimed left ear disability is related to combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

The Board finds that the Veteran did sustain an injury or disease in service; however, with the exception of hearing loss and tinnitus, there are no current residuals of that injury.  The weight of the evidence demonstrates that the Veteran does not now have residual disability of perforated left ear drum. 

With regard to the questions of in-service injury or disease and symptoms during service, the Veteran's service treatment records are not of record; however, the Veteran is competent to describe the events of service, and what he was told by treatment providers in service.  He has testified that he served in the artillery, and that he was involved in loading a 105mm Howitzer.  He reported that he performed this duty for two years.  

The Veteran believes that his left eardrum was punctured following exposure to the sound of the guns firing during service.  He testified that he went to the nurse that day, and the nurse told him that he thought it was "a little bit messed up."  The nurse did not say it was ruptured.  The Veteran testified that he remembers his ear being painful, swollen, and possibly draining.  The Veteran's testimony is competent evidence, and the Board finds it to be credible.  Accordingly, an injury to the left ear in service is established.  

The Board further finds that, in this case, there are no current residuals of the in-service left ear drum injury that are not already service connected.  The Veteran was afforded a VA examination in March 2011 for the purposes of determining the nature and etiology of any left ear disability.  The examiner described otoscopy results as unremarkable, bilaterally.  While the results of the examination show hearing loss and tinnitus, the examiner found no condition which if treated might lead to a change in the threshold levels.  The examiner noted that the Veteran reported no history of ear infections, perforations, or any other type of injury to his ears.  He also noted no other evidence of ear infections, perforations, or any other type of injury on examination of the Veteran.  

There is no clinical evidence of current residuals of the in-service left ear injury.  The Veteran has not described the claimed residuals in any meaningful way.  His testimony identified residuals in service; however, he did not describe current residuals.  The Board finds that the medical evidence prepared by a skilled neutral professional is more probative regarding the presence of a current disability than the Veteran's general assertions of left ear disability (other than the service-connected hearing loss or tinnitus symptoms).  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided). 

The Board recognizes that the United States Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summation of the Board's findings, although the Veteran sustained an injury to the left ear in service, there are no current residuals for which service connection has not already been granted; therefore, service connection for residuals of a perforated left eardrum is not warranted.  

In reaching the conclusion that service connection is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a perforated left eardrum is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


